Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner has considered Applicant’s “Remarks” filed 2/22/2022.  Claims 1-3, 8, and 11 have been amended and Claims 15-16 have been cancelled.  Claims 1-14 are pending and an action on the merit follows.   

Response to Arguments
35 USC 103
	Applicant argues that the cited prior art distinguishes from the pending invention in including a gridded pad that includes a plurality of said different sensors, each of which sense a respective product, and provides a respective output for that respective product.  “Remarks” at 2.  Examiner respectfully disagrees.  Examiner notes that while the primary reference, Hurwich et al., does teach a gridded pad [0060], Hurwich et al. also teach combined measurements on the grid pad [0059].  Further, Examiner cited Higgins et al. for teaching a single weight sensor measuring products and changes of product weights over time.  See, e.g., Higgins et al. at [0039] (disclosing a single scale underneath a wooden plank for measuring item weights via adding and removing items from a plurality of items); Non-Final Rejection at 8 (“That is, Hurwich et al. do not explicitly disclose a single sensor of a weight sensing device for collecting combined weights and increases and decreases in a total weight over time via a weight sensor…Higgins et al. do teach a smart cabinet….”).  
Examiner respectfully maintains the prior art rejection as indicated in the action below in view of at least the foregoing reasons.  


Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 is labeled as “Currently Amended” for incorporating a strikethrough in “said non-phantom .  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwich et al. (U.S. Patent Application Publication No. 20170300984) in view of Rangan et al. (U.S. Patent Application Publication No. 20170345079) and Higgins et al. (U.S. Patent Application Publication No. 20140229343).  

*Please note:  US 20170345079 draws support from foreign priority (5/31/2016)
*Please note:  US 20170300984 draws support from the provisional filing on 4/19/2016 and at least paragraphs [0021] [0023] [0025] [0045] [0050] [0055] [0064-0065] [0075-0076]

As per Claim 1, Hurwich et al. teach a system including a weight scale having an upper surface and a computing device that includes a processor for estimating a time to reorder different consumable goods (Hurwich et al. teach various goods on a gridded pad (FIG. 6) [0060] and reordering the goods when weight data indicates depletion [0076]), comprising:
(a) said weight scale operably interconnected with said upper surface configured to collectively sense at the same time the simultaneous total weight of said different consumable goods, where said weight scale is configured to simultaneously maintain each of said different consumable goods on said upper surface of said weight scale in a manner such that said different consumable goods are simultaneously weighed, where periodic use of any of said different consumable goods results in a decreased weight sensed of said different consumable goods, wherein said computing device automatically receives a plurality of weight measurements over time of said different consumable goods being simultaneously maintained on said weight scale in said manner such that said different consumable goods are simultaneously weighed where each said of plurality of weight measurements includes a single value that is representative of the simultaneous total weight of said different consumable goods (Higgins et al. teach a gridded pad scale for supporting a variety of products such as toothpaste, deodorant, and moisturizer (FIG. 6) [0060] and combined and individual weights of the products being monitored for changes [0059]);
(b) said processor of said computing device interacting with a likelihood of resupply arriving function indicating a respective likely time for arrival of another one of each of said different consumable goods being simultaneously maintained on said upper surface of said weight scale to be shipped to a consumer (Hurwich et al. teach calculating a predicted shipping time to receive the goods [0076] wherein a scale may support multiple goods being tracked [0060]);
(c) said processor of said computing device interacting with a likelihood of running out function indicating a respective likely time for each of said different consumable goods being simultaneously maintained on said upper surface of said weight scale running out by said consumer based upon said plurality of weight measurements of said different consumable goods (Hurwich et al. teach calculating a depletion rate of goods based on weight measurements [0076] wherein a scale may support multiple goods being tracked [0060] and wherein buffer weights are used to more accurately predict when goods will likely run out [0087] [0090]);
(d) said processor of said computing device interacting with a consumer configuration function including configuration settings by said consumer related to said at least one of said likelihood of resupply arriving function and said likelihood of running out function (Hurwich et al. teach using user preferences in conjunction with the depletion and predicted shipping data to reorder goods [0092]);
(e) said processor of said computing device interacting with an order generation engine that determines a respective time to said reorder each of said different consumable goods being simultaneously maintained on said upper surface, where each of said different consumable goods has a different respective time to reorder, based upon said likelihood of resupply arriving function, and said likelihood of running out function, and said consumer configuration function (Hurwich et al. teach automatic reorders set for a user (i.e. consumer configuration function) and the automatic orders being made in conjunction with the depletion data and predicted shipping data (i.e. running out function and resupply arriving function) [0092] for goods maintained on a grid pad (FIG. 6) [0060]);
(f) wherein said order generation engine only uses said plurality of weight measurements over time as an indicator of said different consumable goods (Hurwich et al. teach using weight measurements to detect depletion via a grid pad (FIG. 6) [0060] [0076]).  
Hurwich et al. do not explicitly disclose a system including a weight scale having an upper surface and a computing device included within said weight scale that includes a processor included within said weight scale for reorder.  That is, Hurwich et al. do not teach the reordering functions combined within the weighing capabilities.  However, Rangan et al. do teach smart appliances such as a smart container in a distributed system for monitoring product weights and transmitting push notifications to reorder products when the monitored weight drops below a specific level [0071].  
Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with a system including a weight scale having an upper surface and a computing device included within said weight scale that includes a processor included within said weight scale for reorder as seen in Rangan et al. in order to decrease system components necessary to execute steps, thereby decreasing system costs, and thus decreasing waste.  One having ordinary skill in the art would be motivated to make this modification in order to decrease processing time in accessing remote devices, thereby increasing order throughput, and thus enhancing consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product replenishment.  
	Hurwich et al. do not explicitly disclose weight scale including a single weight sensor operably interconnected with said upper surface configured to collectively sense at the same time the simultaneous total weight of a plurality of said different consumable goods and weighed by said single weight sensor and where periodic use of any of said different consumable goods results in a decreased weight sensed by said single weight sensor of said plurality of said different consumable goods and automatically receives a plurality of weight measurements over time from said single weight sensor and said plurality of weight measurements obtained from said single weight sensor.  That is, Hurwich et al. do not explicitly disclose a single sensor of a weight sensing device for collecting combined weights and increases and decreases in a total weight over time via a single weight sensor based on additions and removals.  However, Higgins et al. do teach a smart cabinet with a shelf scale under a wooden plank (i.e. a single weight sensor) that weighs the total weight of a variety of products and detects estimates reorders based on differences in the collective total weight (Abstract) [0039-0040].  
	Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with weight scale including a single weight sensor operably interconnected with said upper surface configured to collectively sense at the same time the simultaneous total weight of a plurality of said different consumable goods and weighed by said single weight sensor and where periodic use of any of said different consumable goods results in a decreased weight sensed by said single weight sensor of said plurality of said different consumable goods and automatically receives a plurality of weight measurements over time from said single weight sensor and said plurality of weight measurements obtained from said single weight sensor as seen in Higgins et al. in order to decrease necessary parts in the system, thereby decreasing manufacturing costs, and thus decreasing system waste.  One having ordinary skill in the art would be motivated to make this modification in order to reduce necessary maintenance for system components, thereby decreasing system down-time, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product replenishment.  

As per Claim 2, Hurwich et al. teach said computing device determines a volume of each of said consumable goods (Hurwich et al. teach the volume of goods [0034-0036]).  

As per Claim 3, Hurwich et al. teach said computing device determines a plurality of volumes of each of said different consumable goods over a temporal time period and a consumption rate of each of said consumable goods is presented to a user based upon said plurality of said volumes (Hurwich et al. teach volumes of differing goods during item monitoring [0034-0036]).  

As per Claim 4, Hurwich et al. teach said configuration settings permits adjusting a time window that modifies each of said respective time to reorder (Hurwich et al. teach a user-specified timeframe for each order [0093]).  

As per Claim 5, Hurwich et al. teach a purchasing module that receives a respective order from said order generation engine and receives bids from a plurality of different vendors to supply said respective order, wherein said purchasing module selects a lowest one of said bids for supplying said respective order to said reorder a respective one of said consumable goods (Hurwich et al. teach the backend receiving cost quotes from fulfillment sources and selecting a lowest cost quote [0093]). 

	As per Claim 6, Hurwich et al. teach adjusting said time window is based upon a natural language setting of said configuration settings (Hurwich et al. teach a voice-activated system [0004]).

As per Claim 8, Hurwich et al. teach said likelihood of running out function distinguishes between said plurality of weight measurements of said consumable goods where (1) said consumable goods are not being sensed by said weight sensor of said weight scale and (2) said consumable goods have been consumed to a level where said time to reorder occurs (Hurwich teaches distinguishing between an empty weight (not being sensed) and a buffer weight (time to reorder) [0038]).
Hurwich et al. do not explicitly disclose said single weight sensor of a weight sensing device, the weight sensing device used for collecting combined weights and increases and decreases in a total weight 
	Therefore, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with said single weight sensor as seen in Higgins et al. in order to decrease necessary parts in the system, thereby decreasing manufacturing costs, and thus decreasing system waste.  One having ordinary skill in the art would be motivated to make this modification in order to reduce necessary maintenance for system components, thereby decreasing system down-time, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in facilitating product replenishment.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwich et al. (U.S. Patent Application Publication No. 20170300984) in view of Rangan et al. (U.S. Patent Application Publication No. 20170345079) and Higgins et al. (U.S. Patent Application Publication No. 20140229343), and further in view of Rademaker (U.S. Patent Application Publication No. 20140074743).  

As per Claim 7, Hurwich et al. do not explicitly disclose but Rademaker does teach adjusting said time window is based upon a graphical slider [0145].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with adjusting said time window is based upon a graphical slider as seen in Rademaker since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately and one of ordinary skill in the art would have recognized that the results of the combination were predictable in conveying consumable orders.  

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as Hurwich et al. (U.S. Patent Application Publication No. 20170300984) in view of Rangan et al. (U.S. Patent Application Publication No. 20170345079) and Higgins et al. (U.S. Patent Application Publication No. 20140229343), and further in view of Glibbery (U.S. Patent No. 4696359).  

As per Claim 9, Hurwich et al. teach said likelihood of running out function distinguishes between said plurality of said weight measurements of said consumable goods (Hurwich et al. teach detecting weight measurements for a variety of goods [0060-0061].)  
Hurwich et al. do not explicitly disclose but Glibbery does teach said function distinguishes between said plurality of weight measurements of (1) a phantom zero level and (2) a non-phantom zero level (Glibbery teaches identifying that a removed pail will cause negative readings and automatically adjusting any measurements reading less than zero back to zero (Col 5 Line 55 – Col 6 Line 4) and any positive readings to have a slower adjustment back to zero (Col 5 Line 55 – Col 6 Line 4)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with said function distinguishes between said plurality of weight measurements of (1) a phantom zero level and (2) a non-phantom zero level as seen in Glibbery et al. in order to save time in accounting for measurements relating to misplaced items or implements, thereby decreasing noise in the system, and thus decreasing unnecessary mitigating actions.  One having ordinary skill in the art would be motivated to make this modification in order to decrease unnecessary reorders, thereby decreasing system costs, and thus increase customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in distinguishing events based on measurements.  

As per Claim 12, Hurwich et al. teach said distinguishes is based upon a statistical measure (Hurwich et al. teach using average density in time to depletion [0083-0084]).    

As per Claim 13, Hurwich et al. teach said likelihood of running out function and holding said consumable goods on a weight scale as in parent Claim 1 above.    
Hurwich et al. do not explicitly disclose but Glibbery does teach an implement on said weight scale, and wherein said function ignores said plurality of weight measurements that are less than zero (Glibbery teaches identifying that a removed pail will cause negative readings and automatically adjusting any measurements reading less than zero back to zero (Col 5 Line 55 – Col 6 Line 4)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with an implement on said weight scale, and wherein said function ignores said plurality of weight measurements that are less than zero as seen in Glibbery in order to save time in accounting for measurements relating to misplaced items or implements, thereby decreasing noise in the system, and thus decreasing unnecessary mitigating actions.  One having ordinary skill in the art would be motivated to make this modification in order to decrease unnecessary reorders, thereby decreasing system costs, and thus increase customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in distinguishing events based on measurements.  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwich et al. (U.S. Patent Application Publication No. 20170300984) in view of Rangan et al. (U.S. Patent Application Publication No. 20170345079) and Higgins et al. (U.S. Patent Application Publication No. 20140229343), and further in view of Glibbery (U.S. Patent No. 4696359) and Dolley et al. (U.S. Patent Application Publication No. 20080052205).  

As per Claim 10, Hurwich et al. teach said respective time to reorder each of said consumable goods as in parent Claim 1 above.    
Hurwich et al. do not explicitly disclose but Dolley et al. do teach said distinguishes is based upon ignoring substantially zero levels for a time period after which said goods is likely to have been received by said consumer (Dolley teaches ignoring shelf stock-outs if items are believed to be in the backroom [0038]).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with said distinguishes is based upon ignoring substantially zero levels for a time period after which said goods is likely to have been received by said consumer as seen in Dolley et al. in order to mitigate incorrect data and resulting actions and in order to decrease instances of overstock [0006].  

As per Claim 11, Hurwich et al. teach said system provides a notification to said consumer if said plurality of weight measurements of said different consumable goods is said non-phantom zero level (Hurwich et al. teach transmitting a notification to the user regarding depleted products detected [0113]). 
Hurwich discloses depleted levels, but does not explicitly disclose that the depleted level is a non-phantom zero level.  However, Glibbery et al. do teach a distinction in a non-phantom zero level (Col 5 Line 55 – Col 6 Line 4).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with non-phantom zero level as seen in Glibbery et al. in order to save time in accounting for measurements relating to misplaced items or implements, thereby decreasing noise in the system, and thus decreasing unnecessary mitigating actions.  One having ordinary skill in the art would be motivated to make this modification in order to decrease unnecessary reorders, thereby decreasing system costs, and thus increase customer satisfaction.  These inventions when viewed in a combined state would yield predictable results in distinguishing events based on measurements.  
Hurwich et al. do not explicitly disclose but Dolley does teach said system provides a notification after a respective one of said consumable goods is said to likely to have been received by said consumer (FIG. 6).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with said system provides a notification after a respective one of said consumable goods is said to likely to have been received by said consumer as seen in Dolley et al. in order to mitigate incorrect data and resulting actions and in order to decrease instances of overstock [0006].  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hurwich et al. (U.S. Patent Application Publication No. 20170300984) in view of Rangan et al. (U.S. Patent Application Publication No. 20170345079) and Higgins et al. (U.S. Patent Application Publication No. 20140229343), and further in view of Godsey et al. (U.S. Patent Application Publication No. 20150302510).    

As per Claim 14, Hurwich et al. do not explicitly disclose but Godsey et al. disclose said order generation engine automatically modifies an amount of respective ones of said different consumable goods of said reorder based upon a temporal time period between said plurality of said reorders [0046] [0050] [0053].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurwich et al. with said order generation engine automatically modifies an amount of respective ones of said different consumable goods of said reorder based upon a temporal time period between said plurality of said reorders as seen in Godsey et al. in order to decrease unnecessary product orders, thereby decreasing unnecessary consumer costs, and thus enhancing consumer satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease consumer inventory levels, thereby better addressing consumer need, and thus decreasing waste.  These inventions when viewed in a combined state would yield predictable results in facilitating product replenishments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627